Per Curiam.
We do not think there is any irregularity on the part of the commissioners shown in this case. It was tried in the ordinary way before one commissioner, who reported it to the full board, and the full board acted upon that report. We do not think there was any rule of law violated on the trial of the relator; no injustice was done to him upon that trial. The evidence in the case abundantly supports the finding of the police commissioners, to wit, that the relator was under the influence of liquor at the time and unfit for duty; and we think that, although there is evidence which might have justified the commissioners in arriving at a different conclusion from that which they did arrive at, yet that there was quite sufficient to sustain the finding that they did, and that it is not in the interest of the public service that the judgment of the commissioners should be interfered with lightly. In our opinion there is no such preponderance of evidence as would warrant us in reversing the finding of fact which they made.
Ordered that the writ be dismissed, and judgment of the board affirmed, with costs.